Citation Nr: 1743289	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or diabetes mellitus, type II.

7.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right hand.

8.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse, and his Daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION


The Veteran served on active duty with the United States Army from February 1964 to February 1967, to include a tour of duty in Korea from March 1965 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, May 2010, and August 2010 rating decisions by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The February 2010 decision granted service connection for right hand arthritis, rated 0 percent disabling, and denied a compensable evaluation under 38 C.F.R. § 3.324 for multiple noncompensable disabilities and service connection for tinnitus.  The May 2010 decision denied service connection for diabetes mellitus, type II, and hypertension, while in August 2010 the RO denied service connection for PCT, chloracne, and peripheral neuropathy of the extremities.

A June 2015 hearing was conducted before a Veterans Law Judge (VLJ) at the RO; a transcript of these proceedings is associated with the claims file.  The Veteran was notified in November 2015 that the VLJ who presided over the hearing was no longer available to participate in the appeal.  As the law requires the presiding VLJ to participate in any decision on the appeal, 38 U.S.C.A. § 7107, 38 C.F.R. § 20.707, the Veteran was offered an opportunity for a second hearing.  He declined such in December 2015.

In a January 2016 decision, the Board granted service connection for tinnitus; this represents a full grant of the benefit sought on appeal, and that matter is no longer before the Board.  The remaining issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  They are now returned to the Board for adjudication.

The issues of service connection for PCT, a skin disorder, and peripheral neuropathy of the upper and lower extremities, as well as evaluation of right hand degenerative joint disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not shown, and may not be presumed, to have been exposed to herbicides in service.

2.  Diabetes mellitus, type II, was not first manifested on active duty or for many years after, and is not otherwise shown to be related to military service.

3.  Hypertension was not first manifested on active duty or for many years after, and is not otherwise shown to be related to military service or a service-connected disability.

4.  The Veteran is rated 10 percent disabled by service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service-connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for assignment of a 10 percent evaluation for multiple noncompensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  With no procedural questions to be addressed the claim is ready for disposition.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also, Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record requires competent evidence showing: (1) the existence of a present disability; (2) in service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309 (a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331  (Fed. Cir. 2013).  Diabetes mellitus and hypertension are listed conditions; the applicable presumptive period is one year following separation from service.

For herbicide-exposed Veterans, service connection is presumed for a separate set of listed conditions; among these is Type 2 diabetes mellitus.  38 C.F.R. § 3.309 (e).  The condition may have manifested to a compensable degree at any time after exposure.  38 C.F.R. § 3.307 (a)(6)(ii).  A Veteran who served in specified units along the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971, is presumed to have been exposed to an herbicide; this Veteran was served in the 2nd Battalion 31st Infantry, a listed unit, but was present in Korea from March 1965 to March 1966..  38 C.F.R.   § 3.307 (a)(6)(iii).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have  specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also, Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.    § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Diabetes Mellitus, Type II

The Veteran does not allege that diabetes had its onset in service or for many years afterwards.  Medical records do not show the condition in service, and post-service treatment records indicate a diagnosis of diabetes mellitus in the late 1990's.  Accordingly, service connection as a presumptive chronic disease or on a direct basis is not for application.

The Veteran contends instead that he was exposed to a tactical herbicide, commonly known as Agent Orange, while serving along the DMZ in Korea; type II diabetes mellitus is presumed to be related to such exposure.  However, the Veteran's service predated the period during which herbicide use in Korea has been established, as is noted above, and he may not be presumed to have been exposed.

The Veteran may still prove actual exposure and avail himself of the presumption of service connection.  He contends that regardless of the Department of Defense certification regarding use of tactical herbicides in Korea, he was in fact exposed to herbicides.  In support of this contention, he has submitted numerous "buddy statements" from people who served alongside him describing the spraying of defoliants near the DMZ, as well as a statement from the Center for Units Records Research (CURR) describing herbicide spraying in Korea and his own reports of seeing Korean soldiers applying the chemicals.

Unfortunately, the evidence fails to support a finding that tactical herbicides as contemplated by the regulations and presumptions were being used along the DMZ at a time when the Veteran was present.  Generally speaking an herbicide is a defoliant, a killer of plants.  For purposes of showing entitlement to VA compensation benefits, the evidence must show that a very specific kind of herbicide was involved.  "[T]he term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 C.F.R. § 3.307(a)(6)(i).  While the Veteran has established adequately that some kind of herbicide was sprayed in his general vicinity, the evidence does not show that it was the kind of herbicide which triggers the presumption of service connection.

The Veteran and his comrades have stated that it was Agent Orange they saw being sprayed and were exposed to, and have referred to barrels with orange stripes and markings on them.  No labels have been recalled, and none of the testimonials are from people who would know exactly the chemical compounds being sprayed.  They sincerely believe it was Agent Orange, but the actual identity of the substance lies outside their area of knowledge.  The fact that there may have been orange marks on the barrels is not proof of the barrel contents; agents known as blue, purple, green and pink were also used at times in Southeast Asia.  They observed spraying of an unknown chemical that killed vegetation; that is the full extent of their personal knowledge.  None report reading labels or being informed by persons with a competent basis of knowledge that the substances used were herbicides as contemplated by the law and regulations.  

Additionally, the Department of Defense has thoroughly researched the question and has repeatedly certified that while herbicide spraying was done along the DMZ, Agent Orange was not used until 1968; the absence of evidence of exposure was affirmed by the Joint Services Records Research Center (JSRRC) on remand.  The Veteran argues that the Department was in error in the past when defining the time period in which herbicides were used, and may therefore be wrong again.  However, the Board notes that the changes made by the Department of Defense and VA were to extend the period of presumption forward; the start of use of herbicides, April 1968, has not been changed.

In short, the testimony of the Veteran and the supporting statements of his comrades are not shown to be competent evidence of the spraying of Agent Orange/tactical herbicides in Korea during their service.  They do not have the requisite specialized knowledge to state that herbicides under 38 C.F.R. § 3.307(a)(6) were used.  Further, even accepting that they were told it was Agent Orange, and that it came in orange barrels, the Department of Defense has certified that they were simply misinformed or incorrect, as the herbicides required to trigger the presumptions were not used in Korea until the Veteran had been gone for two years.

Accordingly, no nexus based on herbicide exposure may be established.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Service connection for diabetes mellitus, type II, is not warranted.

	Hypertension

The Veteran has alleged that his hypertension is related to diabetes mellitus.  He has not reported, nor does the evidence of record show, that hypertension had its onset during military service or for many years after.  Direct service connection and service connection as a presumptive chronic condition are therefore not warranted.

Regarding the Veteran's specific allegation of entitlement, VA has found that currently diagnosed diabetes mellitus, type II, is not related to military service.  This is discussed in detail above.  Accordingly, even if hypertension is found to be related to diabetes, service connection on a secondary basis is not possible, as the primary condition in nonservice-connected.

38 C.F.R. § 3.324

Regulations provide that when a Veteran has multiple service-connected disabilities and none are rated compensable, a 10 percent rating may be assigned when it is shown that the disabilities clearly interfere with normal employability.  This rating may not be combined with any other.  38 C.F.R. § 3.324.  

After the appeal on this issue was perfected, the Board in January 2016 granted service connection for tinnitus.  In a February 2016 rating decision, the RO implemented that grant, and assigned a 10 percent rating effective March 31, 2009, the date of receipt of the Veteran's claim.  Therefore, for the entirety of the appellate period, the Veteran has at least one compensable service-connected disability.  As a matter of law, then, the Veteran is ineligible for a 10 percent rating under 38 C.F.R. § 3.324. 


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.

Entitlement to a 10 percent rating under 38 C.F.R. § 3.324 is denied.


REMAND

Remand of the remaining issues is required for compliance with VA's duties to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Skin Disorders and PCT

In the January 2016 remand, the Board directed that the Veteran be afforded an examination to determine the etiology of any current skin conditions.  The examiner was specifically directed to address service treatment records showing rashes in service in January 1966, as well as the Veteran's competent lay statements regarding rashes and boils in service.  The Board would note that post-service complaints of skin problems are corroborated by private medical records.  

Unfortunately, the August 2016 examiner limited his inquiry to the presence of chloracne, a listed presumptive condition for herbicide exposed Veterans.  While consideration of such was relevant at the time, the examiner should also have considered the presence, at any time during the appellate period, any other skin condition or symptoms, and rendered an opinion regarding any nexus to service; PCT, while not strictly a skin disorder, often first manifests in that way.  As the examiner failed to comply with the remand directives to discuss all diagnosed skin conditions, and did not discuss the in-service treatment, remand is required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Peripheral Neuropathy

Similarly, remand is required to secure compliance with Board directives regarding development on the issues of service connection for upper and lower extremity neuropathies.  The January 2016 remand directed the examiner to identify the etiology of complaints of lower extremity neuropathies, and to consider the Veteran's competent lay statements regarding experiencing numbness and leg cramps since service.  The examiner failed to discuss these lay statements, or even to acknowledge them, focusing instead on the documentary medical evidence.  The resulting opinion, based on an incomplete record, is therefore inadequate and requires remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that while the January 2016 remand focused on the lower extremities, the Veteran has made similar complaints regarding neurological symptoms of his hands since service.  On remand, a nexus opinion considering these complaints, in conjunction with his right hand injury, is needed.

Right Hand

The Veteran's initial claim involved complaints of right hand and wrist pain, which he related to an in-service injury sustained when punching another soldier.  In granting service connection based on a November 2009 VA examination, the RO characterized the disability as degenerative joint disease of the right hand.  The wrist was not explicitly discussed, but the Board notes that the VA examiner opined that wrist pain was related to the diagnosed condition.  Accordingly, VA must consider the wrist and hand to be part of the currently service-connected disability.

Unfortunately, examinations to this point have focused on the hand and fingers, and no findings regarding ranges of motion or degrees of actual impairment of the right wrist joint are reflected in the records.  Remand is required to obtain such and ensure a full consideration of all manifestations of the service-connected right hand and wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Columbus, Ohio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2015 to the present.

2.  Thereafter, schedule the Veteran for a VA skin examination; the claims file must be reviewed in conjunction with the examination.  The examiner must identify all skin disorders which have been diagnosed since March 2009.  If any skin symptom is at least as likely as not a manifestation of PCT, such must be clearly stated.  For each skin condition diagnosed, the examiner must opine as to whether it is at least as likely as not related to military service.

In so opining, the examiner must consider and discuss in-service treatment for rashes in January 1966, competent lay statements of the Veteran regarding rashes and boils since service, and private treatment records regarding a widespread skin condition in the 1980's.

3.  After completing directive #1, schedule the Veteran for a VA peripheral nerves examination; the claims file must be reviewed in conjunction with the examination.  The examiner must identify all neurological conditions of the upper and lower bilateral extremities, and for each must opine as to whether it is at least as likely as not such is related to military service.

In so opining, the examiner must consider and discuss the Veteran's competent lay reports of numbness of the hands, particularly the right, and legs since service, and cramps in the legs since service.  The Board notes that such complaints may predate a diagnosis of diabetes.

4.  After completing directive #1, schedule the Veteran for a VA joints examination; the claims file must be reviewed in conjunction with the examination.  The examiner must describe in detail all current musculoskeletal impairments of the right hand and wrist.  Complete range of motion testing is required; x-rays may be taken if determined necessary by the examiner.

5.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


